Citation Nr: 0112467	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  98-05 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, also claimed as post-traumatic stress 
disorder.  


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
January 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  
A review of the record reflects that the veteran filed a 
claim seeking entitlement to service connection for a 
psychiatric disorder in March 1989 and alleged that a plane 
he was traveling in during basic training had caught on fire.  
In an October 1989 rating decision, the RO denied the 
veteran's claim and he was notified of the denial in an 
October 1989 letter from the RO.  In August 1997, the veteran 
sought entitlement to service connection for PTSD and alleged 
being aboard a plane that caught on fire during basic 
training as his in-service stressor.  Thus, the proper issue 
before the Board is whether new and material evidence has 
been presented to reopen the veteran's claim of entitlement 
to service connection for a psychiatric disorder, also 
claimed as PTSD.  The issue has been rephrased as noted on 
the title page of this decision.  

In his April 1998 substantive appeal, the veteran requested a 
hearing before a member of the Board.  Review of the claims 
folder reveals that he failed to report for the scheduled 
hearing.  


FINDINGS OF FACT

1.  In an October 1989 rating decision, the RO denied 
entitlement to service connection for a psychiatric disorder.  
The veteran was notified of that decision and did not file a 
notice of disagreement.  

2.  Evidence received since the October 1989 rating decision 
does not bear directly and substantially on the matter under 
consideration, is cumulative of evidence previously of 
record, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1989 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).

2.  Evidence received since the October 1989 rating decision 
denying entitlement to service connection for a psychiatric 
disorder is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, the RO 
provided the veteran notice of the evidence required to 
substantiate his claim.  The RO also secured the veteran's VA 
treatment records.  The veteran has not identified any other 
medical provider whose records should be obtained.  In 
addition, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The RO denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder in an October 1989 
rating decision.  The RO informed the veteran of that 
determination in an October 1989 letter.  He did not file a 
timely notice of disagreement as to that decision.  The 
October 1989 rating decision therefore became final based 
upon the evidence of record.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  

However, a claim will be reopened if new and material 
evidence has been submitted since the last decision denying 
the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  New and material evidence means 1) evidence not 
previously submitted; 2) which bears directly and 
substantially upon the specific matter under consideration; 
3) which is neither cumulative nor redundant; and 4) which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the 
limited purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the October 1989 rating 
decision consists of the veteran's service medical records, 
the veteran's statements in his March 1989 claim form, and VA 
medical records.  At that time, the RO determined that no 
psychiatric disability was incurred in service or within any 
applicable presumptive period and that a personality disorder 
was not a disability under VA law.    

Evidence received since the October 1989 rating decision 
consists of the August 1997 claim for PTSD, VA treatment 
records, service personnel records, the October 1997 stressor 
statement, and statements in the April 1998 substantive 
appeal. 

Reviewing this evidence, the Board finds that it is not new 
and material.  The veteran's assertions in his August 1997 
claim, October 1997 statement, and April 1998 substantive 
appeal are essentially cumulative of his statements in his 
March 1989 claim, i.e., that he had a psychiatric disorder 
due to an incident on a plane en route to basic training.  In 
pertinent part, the VA treatment records reflect a diagnosis 
of chronic paranoid schizophrenia, the diagnosis that is 
shown in VA records at the time of the October 1989 rating 
decision.  Therefore, these records are also cumulative of 
evidence previously of record.  The Board emphasizes that the 
VA records received since October 1989 do not disclose a 
diagnosis of PTSD.  In that respect, the records are not so 
significant to the veteran's claim that they must be 
considered with all the evidence of record.  Finally, the 
veteran's service personnel records do not provide any 
additional information pertinent to the veteran's claim and 
therefore do not bear directly and substantially on the 
matter at hand.  Accordingly, the Board finds that none of 
the evidence received since the October 1989 rating decision 
is new and material within the meaning of 38 C.F.R. § 
3.156(a).  Therefore, the claim is not reopened.  38 U.S.C.A. 
§ 5108.           
ORDER

As no new and material evidence having been presented to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, also claimed as PTSD, the claim is not 
reopened.  The appeal is denied.  




		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 



